Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 1 of 34 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

JOSE BRITO, on behalf of himself and others          Civil Case No.: 19-cv-00828
similarly situated,
                                                     COLLECTIVE AND CLASS ACTION
                     Plaintiff,                      COMPLAINT

               v.                                    JURY TRIAL DEMANDED

MARINA’S BAKERY CORP., MARGARITO
GONZALEZ and SERGIO GONZALEZ, in their
individual and professional capacities,

                      Defendants.

       Plaintiff Jose Brito (collectively, “Plaintiff”), on behalf of himself and others similarly

situated, by and through his attorneys, Faruqi & Faruqi, LLP and the Community Development

Project at the Urban Justice Center, hereby alleges as follows against Defendants Marina’s Bakery

Corp. (“Marina’s Bakery”), Margarito Gonzalez (“Margarito”), and Sergio Gonzalez (“Sergio”)

(collectively, “Defendants”):

                                  NATURE OF THE CLAIMS

       1.      Defendants own and operate two restaurants and bakeries in Staten Island, New

York, both named “Marina’s Bakery” (together, the “Restaurants”).

       2.      Defendants engage in a common and deliberate policy of consistently

compensating Plaintiff and other similarly situated Restaurant Employees at rates that are

drastically below the applicable State minimum wage, and never paying them overtime

compensation or spread of hours pay.

       3.      Defendants also routinely fail to pay the Restaurant Employees on their regularly

scheduled pay days, instead at times paying them several weeks after their wages are due.

       4.      Additionally, Defendants have never furnished their Restaurant Employees with



                                                1
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 2 of 34 PageID #: 2




any Notices of Pay Rate, notices of tip credit, or accurate wage statements as required by law.

       5.      Defendants have also discriminated and retaliated against Mr. Brito individually by

subjecting to him to a hostile work environment based on his disabilities and firing him

immediately after he complained to Defendants about their common unlawful wage practices.

       6.      Plaintiff’s claims against Defendants to redress these wrongs are brought, in part,

under the FLSA as a collective action, pursuant to 29 U.S.C. § 216(b), and applicable regulations

thereunder, on behalf of himself and all other similarly situated Restaurant Employees (defined

infra at ¶ 37) employed by Defendants at any time during the full statute of limitations period.

       7.      Plaintiff’s claims are also brought, in part, under the New York Labor Law

(“NYLL”), and applicable regulations thereunder, as a class action, pursuant to Federal Rule of

Civil Procedure (“FRCP”) 23, on behalf of himself and all other similarly situated Restaurant

Employees (defined infra at ¶ 37) employed by Defendants at any time during the full statute of

limitations period.

       8.      Plaintiff also brings claims individually under the FLSA, NYLL, New York State

Human Rights Law, N.Y. Exec. Law §§ 290, et seq. (“NYSHRL”), and New York City Human

Rights Law, §§ 8-101, et seq. (“NYCHRL”), and applicable regulations thereunder.

                                 JURISDICTION AND VENUE

       9.      Pursuant to 28 U.S.C. §§ 1331 and 1343, the Court has subject matter jurisdiction

over this action because it involves federal questions regarding the deprivation of Plaintiff’s rights

under the FLSA.

       10.     The Court also has supplemental jurisdiction over Plaintiff’s related claims arising

under State and City law pursuant to 28 U.S.C. § 1367.

       11.     Venue is proper under 28 U.S.C. § 1391 because Defendants’ principal place of




                                                  2
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 3 of 34 PageID #: 3




business is located in this District and a substantial portion of the events or omissions giving rise

to this action occurred in this District.

                             ADMINISTRATIVE PREREQUISITES

        12.     On or around January 17, 2019, Mr. Brito filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) alleging, inter alia, discrimination in

violation of the Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (the

“ADA”).

        13.     Within 90 days of receiving a Notice of Right to Sue from the EEOC, Plaintiff will

seek leave of the Court to amend their Complaint to add, inter alia, a cause of action for violations

of the ADA on behalf of Mr. Brito.

        14.     Any and all other prerequisites to the filing of this action have been met.

                                             PARTIES

A.      Plaintiff Jose Brito

        15.     Plaintiff Jose Brito is a resident of New York City and was employed by

Defendants from on or around May 5, 2017 through on or around April 7, 2018.

        16.     At all relevant times, Jose Brito was an “employee” of Defendants within the

meaning of all applicable statutes and regulations.

B.      Defendant Marina’s Bakery Corp.

        17.     Defendant Marina’s Bakery Corp. is a domestic business corporation with its

principal place of business located at Staten Island, New York.

        18.     Marina’s Bakery Corp. owns and operates two restaurants, both named “Marina’s

Bakery,” located at 598 Richmond Road, Staten Island, New York 10304 and 1255 Castleton

Avenue, Staten Island, New York 10310.




                                                  3
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 4 of 34 PageID #: 4




       19.     At all relevant times, Marina’s Bakery Corp. was an “employer” within the

meaning of all applicable statutes and regulations.

       20.     Upon information and belief, during the entire relevant time period, Defendants

have engaged in interstate commerce and have revenues in excess of $500,000 per year.

C.     Defendant Margarito Gonzalez

       21.     Defendant Margarito Gonzalez is the owner of Defendant Marina’s Bakery Corp.

and a resident of the State of New York.

       22.     At all relevant times, Margarito Gonzalez controlled and directed the terms of

employment and compensation of Plaintiff and all similarly situated persons.

       23.     At all relevant times, Margarito Gonzalez maintained and exercised his power to

hire, fire, discipline, and promote Plaintiff and all similarly situated persons.

       24.     At all relevant times, Margarito Gonzalez maintained control, oversight, and

direction of Plaintiff and all similarly situated persons, including timekeeping, work allocation,

task supervision, monitoring work product, payroll, and other employment practices that applied

to them.

       25.     At all relevant times, Margarito Gonzalez was an “employer” within the meaning

of all applicable statutes and regulations.

D.     Defendant Sergio Gonzalez

       26.     Defendant Sergio Gonzalez is a manager at Marina’s Bakery and a resident of the

State of New York.

       27.     At all relevant times, Sergio Gonzalez controlled and directed the terms of

employment and compensation of Plaintiff and all similarly situated persons.




                                                   4
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 5 of 34 PageID #: 5




        28.    At all relevant times, Sergio Gonzalez maintained and exercised his power to hire,

fire, discipline, and promote Plaintiff and all similarly situated persons.

        29.    At all relevant times, Sergio Gonzalez maintained control, oversight, and direction

of Plaintiff and all similarly situated persons, including timekeeping, work allocation, task

supervision, monitoring work product, payroll, and other employment practices that applied to

them.

        30.    At all relevant times, Sergio Gonzalez was an “employer” within the meaning of

all applicable statutes and regulations.

                                               FACTS

A.      Background

        31.    Defendants own and operate two Mexican restaurants and bakeries in Staten Island,

New York, both named “Marina’s Bakery.”

        32.    Marina’s Bakery serves food to customers and also delivers its food to stores and

restaurants throughout New York and New Jersey.

        33.    Upon information and belief, between both locations of Marina’s Bakery,

Defendants employ a staff of approximately 30 to 40 employees at any given time.

        34.    Employees of Marina’s Bakery hold various titles, including, inter alia: (i) Cook;

(ii) Assistant Cook; (iii) Baker; (iv) Helper; (v) Packer; (vi) Delivery Worker; (vii) Server; (viii)

Busser; (ix) Cashier; and (x) Host (collectively, “Restaurant Employees”).

        35.    The Restaurant Employees typically work an average of 60 to 80 hours per week.

B.      Failure to Pay Minimum, Overtime and Spread of Hours Wages

        36.    Defendants engage in a common pattern and practice of deliberately denying

Restaurant Employees minimum and overtime wages owed.




                                                  5
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 6 of 34 PageID #: 6




       37.     Defendants systematically deny Restaurant Employees wages in several ways.

       38.     First, Defendants pay all Restaurant Employees at rates that are drastically below

the applicable State minimum wage.

       39.     This common unlawful compensation scheme is communicated to Restaurant

Employees and carried out by Margarito and Sergio directly.

       40.     Defendants’ practice results in Restaurant Employees being paid well below the

applicable State minimum wage for an average of 60 to 80 hours per week.

       41.     Second, Defendants never pay any of their Restaurant Employees at a rate of one

and one-half times the applicable State minimum wage rates for any of their hours worked in

excess of 40 hours in a workweek.

       42.     In other words, Defendants completely deny all Restaurant Employees, some who

work over 90 hours per week, any overtime compensation at all.

       43.     Third, Defendants do not provide any of their Restaurant Employees with “spread

of hours pay,” i.e., an additional hour of pay at the applicable State minimum wage rate on each

day where the length of interval between the beginning and end of a Restaurant Employees’ work

day exceeds 10 hours.

C.     Late Payment of Wages

       44.     Defendants have established a weekly pay period, spanning Monday to Sunday,

and have designated the regularly scheduled pay day to be the following Monday of every week.

       45.     Defendants do not offer to mail wages to Restaurant Employees and do not pay

them via direct deposit.

       46.     Instead, Restaurant Employees are required to pick up their wages at the

Restaurants.




                                               6
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 7 of 34 PageID #: 7




        47.      However, Defendants routinely fail to make Restaurant Employees’ wages

available, at times until approximately 2 to 3 weeks after their regularly scheduled pay day.

        48.      Restaurant Employees often arrive to the Restaurant to collect their wages, only to

learn that their wages are not available, and they have to return several days or weeks later to

finally receive them.

D.      Failure to Provide Notices of Pay Rate and Accurate Wage Statements

        49.      The NYLL requires that Defendants provide the Restaurant Employees, “at the time

of hiring, a notice containing the following information: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer [ ]; the name of the employer; any ‘doing business as’ names

used by the employer; the physical address of the employer’s main office or principal place of

business, and a mailing address if different; the telephone number of the employer; plus such

other information as the commissioner deems material and necessary,” which is commonly

referred to as a Notice of Pay Rate.

        50.      Throughout, the statutory period, Defendants have never provided any of the

Restaurant Employees with a Notice of Pay Rate.

        51.      The NYLL also requires that Defendants furnish the Restaurant Employees with

accurate wage statements with each payment of wages.

        52.      Throughout the statutory period, Defendants have never furnished any wage

statements at all to any of the Restaurant Employees.

        53.      Defendants have never furnished any of the Restaurant Employees with any notices

of tip credit.




                                                  7
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 8 of 34 PageID #: 8




E.     Plaintiff Jose Brito

       i.      Background

       54.     Jose Brito worked at Marina’s Bakery as a Helper and Baker from approximately

May 5, 2017 through April 7, 2018.

       55.     Some of Mr. Brito’s duties as both a Helper and Baker included the following:

cleaning the bakery and the bathrooms; fetching supplies to restock the bakery; cleaning the

approximately 400 bread trays required to make the bread throughout each shift; molding and

shaping the bread; organizing the bread on the trays; lathering the bread with eggs, butter, and

other ingredients; loading and unloading bread trays from and into delivery trucks; placing the

bread in the oven; and taking the bread out of the oven.

       56.     Throughout his employment at Defendants, Mr. Brito generally worked Monday

through Saturday from approximately 7:00 a.m. until approximately 10:00 p.m.

       57.     Mr. Brito generally worked approximately 60 to 90 hours per week, for an average

of approximately 75 hours per week.

       ii.     Wage Violations

       58.     At the outset of Mr. Brito’s employment at Marina’s Bakery, Margarito and Sergio

informed Mr. Brito that Defendants would pay him only $80 per day.

       59.     This resulted in Mr. Brito being paid well below the applicable State minimum

wage rate for as many as 91.67 hours in a given week.

       60.     Further, Mr. Brito was never paid one and one-half times the applicable State

minimum wage rate for any hours worked in excess of 40 hours in a workweek.

       61.     Mr. Brito worked more than 10 hours in a single day approximately six days per

week; however, Defendants never paid Mr. Brito “spread of hours” pay.




                                                8
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 9 of 34 PageID #: 9




         62.   By way of example, from May 14, 2017 to May 20, 2017, Mr. Brito worked one

15-hour shift, two 14-hour shifts, two 14.5-hour shifts and one 13.5-hour shift, for a total of 85.5

hours.

         63.   Defendants paid Mr. Brito a total of only $480 for these 85.5 hours of work,

amounting to only $5.61 per hour (considerably below the applicable State minimum wage rate),

and absolutely no overtime compensation at all.

         64.   Mr. Brito was not paid any spread of hours pay for the six shifts that he worked

which exceeded 10 hours in length.

         65.   On or around October 7, 2017, Defendants Margarito and Sergio gave Mr. Brito a

raise to $100 per day.

         66.   Despite the increased compensation, Defendants continued to deny Mr. Brito

compensation at or above the applicable State minimum wage rate.

         67.   Defendants similarly continued their common policy and scheme to never pay Mr.

Brito any overtime compensation for his hours worked in excess of 40 hours in a workweek.

         68.   Moreover, Defendants continued to withhold “spread of hours” pay, despite Mr.

Brito working more than 10 hours per day, six days per week.

         69.   By way of example, from December 24, 2017 to December 30, 2017, Mr. Brito

worked two shifts of 15 hours, three shifts of 15 hours and thirty minutes, and one shift of 15 hours

and 10 minutes, for a total of 91 hours and 40 minutes (91.67 hours).

         70.   Defendants paid Mr. Brito a total of only $600 for these 91.67 hours of work,

amounting to only $6.54 per hour (considerably below the applicable State minimum wage rate),

and absolutely no overtime compensation at all.

         71.   Mr. Brito was not paid any spread of hours pay for the six shifts that he worked




                                                  9
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 10 of 34 PageID #: 10




 which exceeded 10 hours in length.

        72.        Defendants never offered to mail Mr. Brito his wages or allowed him to be paid via

 direct deposit.

        73.        Instead, Mr. Brito was always required to pick up his wages at the Restaurant.

        74.        Throughout the statutory period, Defendants’ established a weekly pay period

 spanning Monday to Sunday, and designated Mr. Brito’s regular pay day to be the following

 Monday of every week.

        75.        However, Defendants routinely failed to make Mr. Brito’s wages available until

 several days after his regularly scheduled pay day.

        76.        Defendants never provided Mr. Brito with a Notice of Pay Rate.

        77.        Defendants never provided Mr. Brito with accurate wage statements.

        78.        In fact, Mr. Brito was not provided with any wage statements at all.

        79.        Mr. Brito had numerous conversations with other Restaurant Employees

 throughout the relevant time period, and they have confirmed that Defendants have never furnished

 a Notice of Pay Rate, notices of tip credit, or wage statements to any of the Restaurant Employees.

        80.        Through his conversations with other Restaurant Employees, Mr. Brito has learned

 that other Restaurant Employees were paid in a similar manner as Mr. Brito.

        81.        Moreover, on occasion, Mr. Brito personally watched Margarito and Sergio paying

 other Restaurant Employees and saw that they were paid in the same manner as he was.

        iii.       Disability Discrimination and FLSA/NYLL Retaliation

        82.        Prior to working at Marina’s Bakery, Mr. Brito sustained an injury which left him

 permanently blind in his right eye.




                                                   10
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 11 of 34 PageID #: 11




         83.     Mr. Brito also has a genetic condition which requires him to wear a hearing aid in

 order to hear in his right ear.

         84.     As a result of his eye related disability, Mr. Brito suffers increased temperature

 sensitivity in his right eye, requiring him to take additional steps to ensure that his eye is protected.

         85.     Early on in his employment, Mr. Brito informed Margarito and Sergio of his

 disabilities and requested a reasonable accommodation to protect his impaired eye.

         86.     Specifically, Mr. Brito requested that Defendants provide him with protective

 goggles to wear while placing the bread into, and taking the bread out of, the oven.

         87.     Mr. Brito explained that the hot temperature of the oven causes severe pain to his

 disabled eye.

         88.     These protective goggles cost approximately $80 to $100 dollars and Mr. Brito

 could not afford to buy them himself.

         89.     Defendants refused to provide any protective gear for Mr. Brito.

         90.     Mr. Brito also asked Margarito and Sergio if he can be relieved from the two tasks

 that required the oven, namely loading and unloading the bread from the oven.

         91.     Indeed, there are approximately six Helpers and Bakers that work at any given time

 and, as detailed supra in paragraph 58, the two oven-related tasks are only a small portion of Mr.

 Brito’s duties that could have been performed by someone else.

         92.     Nevertheless, Defendants refused Mr. Brito’s request and likewise refused to

 engage in any interactive process with Mr. Brito regarding the provision of an alternative

 reasonable accommodation.

         93.     Left without options, Mr. Brito purchased sunglasses for approximately $15 and

 wore them throughout the remainder of his employment.




                                                    11
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 12 of 34 PageID #: 12




        94.     These glasses did little to alleviate the pain Mr. Brito suffered every time he was

 forced to perform oven-related tasks.

        95.     In addition to unlawfully denying Mr. Brito a reasonable accommodation,

 Defendants fostered a work environment in which Mr. Brito was subjected to constant harassment

 and discriminatory comments regarding his disabilities.

        96.     Throughout Mr. Brito’s employment, Mr. Brito worked alongside other Bakers and

 Helpers and was consistently a strong performer.

        97.     However, Margarito and Sergio scrutinized Mr. Brito’s performance far more

 closely than that of other Bakers and Helpers.

        98.     On multiple occasions when Margarito and Sergio monitored Mr. Brito, they loudly

 and publicly disparaged Mr. Brito’s performance in front of other Restaurant Employees,

 questioning his ability to perform his duties because he was “blind and deaf.”

        99.     Defendants did not engage in such bullying supervisory tactics with other Bakers

 or Helpers that did not suffer from disabilities.

        100.    Defendants had no legitimate, non-discriminatory reason for subjecting Mr. Brito

 to heightened scrutiny.

        101.    Indeed, Defendants’ practice of monitoring Mr. Brito was motivated solely by

 discriminatory animus.

        102.    This hostile work environment persisted throughout Mr. Brito’s employment with

 Defendants.

        103.    Over the last several months of his employment, the hostility towards Mr. Brito

 escalated and ultimately became unbearable.

        104.    Margarito and Sergio openly taunted and laughed at Mr. Brito for wearing a hearing




                                                     12
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 13 of 34 PageID #: 13




 aid and having a visual impairment.

        105.    On several occasions, Margarito and Sergio would maliciously shout into Mr.

 Brito’s ear, as a way to make fun of his hearing impairment.

        106.    On other occasions, Margarito and Sergio would direct verbal taunts at Mr. Brito

 and then claim Mr. Brito would never do anything about it because no other employer would ever

 hire him because of his disabilities.

        107.    Needless to say, Defendants’ comments and actions were malicious and evinced a

 strong discriminatory animus towards Mr. Brito.

        108.    On April 7, 2018, Sergio again taunted Mr. Brito and stated that because of his

 “deficiencies,” namely his disabilities, no one else would ever hire him.

        109.    During this same conversation, Mr. Brito complained to Sergio regarding the

 Defendants’ unlawful wage practices of paying him at rates that are considerably below the

 minimum wage and not paying him overtime.

        110.    Immediately following Mr. Brito’s protected complaint regarding Defendants’

 wage practices – in the very same conversation – Sergio informed Mr. Brito that he was no longer

 needed at the Restaurant, thereby terminating Mr. Brito’s employment.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

        111.    Plaintiff brings this action, in part, as a collective action under the FLSA and

 applicable regulations thereunder.

        112.    Plaintiff seeks to maintain claims, pursuant to FLSA § 216(b), on behalf of himself

 and all other Restaurant Employees who have been employed by Defendants at any time during

 the full statute of limitations period (the “FLSA Collective”).

        113.    At all relevant times, Plaintiff and the FLSA Collective were similarly situated, had




                                                 13
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 14 of 34 PageID #: 14




 substantially similar job requirements, were paid in the same manner and under the same common

 policies, plans, and scheme, and were subject to Defendants’ practices of: (i) failing to compensate

 Plaintiff and the FLSA Collective at one and one-half times their regular rate of pay (or the federal

 minimum wage) for all hours worked in excess of 40 hours in a workweek; and (ii) failing to timely

 pay wages owed.

         114.    Throughout the full statute of limitations period, Defendants have been fully aware

 of the duties performed by Plaintiff and the FLSA Collective, and that those duties were not exempt

 from the provisions of the FLSA.

         115.    Defendants’ violations of the FLSA have been willful, repeated, knowing,

 intentional, and without a good faith basis, and have significantly damaged Plaintiff and the FLSA

 Collective.

         116.    As a result of Defendants’ conduct, they are liable to Plaintiff and the FLSA

 Collective for the full amount of their unpaid wages with interest, an additional equal amount as

 liquidated damages, plus the attorneys’ fees and costs incurred by Plaintiff and the FLSA

 Collective.

         117.    While the exact number of the FLSA Collective is unknown to Plaintiff at this time,

 and can only be ascertained through appropriate discovery, Plaintiff believes there are

 approximately 80 other similarly situated persons who were employed by Defendants during the

 full statute of limitations period.

         118.    Plaintiff is currently unaware of the identities of the members of the FLSA

 Collective.

         119.    Accordingly, Defendants should be required to provide Plaintiff with a list of all

 persons employed by Defendants during the full statute of limitations period, along with their last




                                                  14
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 15 of 34 PageID #: 15




 known addresses, telephone numbers, and email addresses, so Plaintiff can give the members of

 the FLSA Collective notice of this action and an opportunity to make an informed decision about

 whether to participate in it.

                                 CLASS ACTION ALLEGATIONS

         120.    Plaintiff brings this action, in part, as a class action under the NYLL and applicable

 regulations thereunder.

 A.      Class Definition

         121.    Plaintiff seeks to maintain claims, pursuant to FRCP 23, on behalf of himself and

 a class of all other Restaurant Employees who have been employed by Defendants as Cooks,

 Assistant Cooks, Bakers, Helpers, Packers, Delivery Workers, Servers, Bussers, Cashiers, and

 Hosts, during the full statute of limitations period (the “NYLL Class”).

         122.    Plaintiff alleges, on behalf of himself and the NYLL Class, that Defendants

 violated, inter alia, the NYLL by: (i) failing to compensate Plaintiff and the NYLL Class at the

 applicable State minimum wage for all hours worked under 40 hours in a workweek; (ii) failing to

 compensate Plaintiff and the NYLL Class at one and one-half times their regular rate of pay (or

 the applicable State minimum wage) for all hours worked in excess of 40 hours in a workweek;

 (iii) failing to compensate Plaintiff and the NYLL Class spread of hours pay for all shifts that

 exceeded 10 hours in a day; (iv) failing to timely pay wages owed; (v) failing to provide Notices

 of Pay Rate; and (vi) failing to furnish accurate wage statements.

         123.    Plaintiff and the NYLL Class have standing to seek such relief because of the

 adverse effects that Defendants’ wage practices have had on them individually and as a group.

         124.    The wage practices described in this Complaint are part of Defendants’ normal

 course of conduct.




                                                  15
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 16 of 34 PageID #: 16




        125.      The claims brought pursuant to the NYLL may be pursued by all similarly situated

 persons who do not opt out of the NYLL Class, pursuant to FRCP 23.

 B.     Requirements of Rule 23(a)

        i.        Numerosity and Impracticability of Joinder

        126.      The members of the NYLL Class are so numerous that joinder of all members is

 impracticable.

        127.      While the exact number of the members of the NYLL Class is unknown to Plaintiff

 at this time, and can only be ascertained through appropriate discovery, Plaintiff believes there are

 approximately 120 members of the NYLL Class.

        128.      Therefore, the numerosity requirement of FRCP 23(a) is satisfied.

        ii.       Common Questions of Law and Fact

        129.      Common questions of law and fact, the answers to which will meaningfully

 advance this litigation, exist as to the NYLL Class and predominate over any questions only

 affecting the members of the NYLL Class individually.

        130.      Indeed, there are few, purely individual issues in this action.

        131.      The questions of law and fact that are common to Plaintiff and the NYLL Class

 include, but are not limited to:

                  (a)    Whether Plaintiff and the NYLL Class worked over 40 hours per week;

                  (b)    Whether Defendants failed to pay Plaintiff and the NYLL Class all

 minimum wages owed to them;

                  (c)    Whether Defendants failed to pay Plaintiff and the NYLL Class all overtime

 compensation owed to them;




                                                   16
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 17 of 34 PageID #: 17




                (d)       Whether Defendants failed to pay Plaintiff and the NYLL all wages on days

 where their shifts exceeded 10 hours;

                (e)       Whether Defendants failed to timely pay Plaintiff and the NYLL their

 wages owed;

                (f)       Whether Defendants failed to provide Plaintiff and the NYLL Class with

 Notices of Pay Rate;

                (g)       Whether Defendants failed to furnish accurate wage statements to Plaintiff

 and the NYLL Class; and

                (h)       Whether Plaintiff and the NYLL Class are entitled to liquidated damages

 and injunctive relief.

        132.    Therefore, the common question requirement of FRCP 23(a) is satisfied.

        iii.    Typicality of Claims and Relief Sought

        133.    Plaintiff’s claims are typical of the claims of the members of the NYLL Class they

 seek to represent.

        134.    Plaintiff and the NYLL Class work, or have worked, for Defendants and are, or

 were, subject to the same compensation policies and practices.

        135.    The wage practices suffered by Plaintiff, and the damages resulting therefrom, are

 sadly typical of Defendants’ treatment of their Restaurant Employees generally, and of the NYLL

 Class specifically.

        136.    Therefore, the typicality requirement of FRCP 23(a) is satisfied.

        iv.     Adequacy of Representation

        137.    Plaintiff will fairly and adequately protect the interests of the NYLL Class because

 his interests are coextensive and aligned with those of the members of the NYLL Class.




                                                  17
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 18 of 34 PageID #: 18




         138.    Plaintiff has no interests adverse to the NYLL Class he seeks to represent and have

 retained competent and experienced counsel.

         139.    Plaintiff is willing and able to represent the NYLL Class as fairly and vigorously

 as he pursues his similar individual claims.

         140.    Plaintiff has retained counsel who are qualified and experienced in employment

 class action litigation and who are able to meet the demands necessary to litigate a class action of

 this size and complexity.

         141.    The combined interests, experience, and resources of Plaintiff and his counsel to

 competently litigate the individual and NYLL Class claims at issue in the instant action satisfy the

 adequacy of representation requirement of FRCP 23(a).

 C.      Requirements of Rule 23(b)(1)

         142.    Without certification of the NYLL Class, the same evidence and issues would be

 subject to re-litigation in a multitude of individual lawsuits with an attendant risk of inconsistent

 adjudications and conflicting obligations.

         143.    Accordingly, certification of the NYLL Class is the most efficient and judicious

 means of presenting the evidence and arguments necessary to resolve such questions for Plaintiff,

 the NYLL Class, and Defendants.

         144.    By filing this Complaint, Plaintiff is preserving the rights of the NYLL Class with

 respect to the statute of limitations on their claims.

         145.    Therefore, not certifying a class would substantially impair and/or impede the

 remaining members of the NYLL Class’s ability to protect their interests.

 D.      Requirements of Rule 23(b)(2)

         146.    Defendants acted on grounds, described herein, generally applicable to Plaintiff and




                                                   18
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 19 of 34 PageID #: 19




 the NYLL Class by denying Plaintiff and the NYLL Class minimum and overtime wages, failing

 to pay wages on time, failing to pay spread of hours compensation, and failing to furnish Notice

 of Pay Rate and accurate wage statements.

         147.    These acts are not sporadic or isolated and support the request for final injunctive

 and declaratory relief with respect to Plaintiff and the NYLL Class as a whole.

         148.    Declaratory and injunctive relief flow directly and automatically from proof of the

 common questions of law and fact regarding the entitlement to, and denial of, minimum and

 overtime wages, spread of hours compensation, timely payment of wages, Notices of Pay Rate and

 accurate wage statements.

         149.    Declaratory and injunctive relief are the factual and legal predicates for Plaintiff

 and the NYLL Class’s entitlement to monetary and non-monetary remedies for such wage

 violations.

         150.    Accordingly, injunctive and declaratory relief are among the predominant forms of

 relief sought in this case.

 E.      Requirements of Rule 23(b)(3)

         151.    The common issues of fact and law affecting Plaintiff’s claims and those of the

 NYLL Class – including, without limitation, the common issues identified in the paragraphs above

 – predominate over issues affecting only individual claims.

         152.    A class action is superior to other available means for the fair and efficient

 adjudication of Plaintiff’s claims and the claims of the NYLL Class.

         153.    The cost of proving Defendants’ pattern and practice of denying minimum,

 overtime, and other wages makes it impractical for the members of the NYLL Class to pursue their

 claims individually.




                                                  19
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 20 of 34 PageID #: 20




        154.    This class action will not be difficult to manage for reasons including, without

 limitation, the discrete organizational nature of all members of the NYLL Class (they must have

 worked for Defendants as Restaurant Employees during the statutory period), as well as the

 common questions of law and fact described herein.

                            FIRST CAUSE OF ACTION
               VIOLATIONS OF THE FLSA: FAILURE TO PAY OVERTIME
                          (On Behalf of the FLSA Collective)

        155.    Plaintiff, on behalf of himself and the FLSA Collective, hereby repeats and

 realleges the foregoing allegations as if set forth fully herein.

        156.    During the full statutory period, Plaintiff and the FLSA Collective were protected

 by the provisions of the FLSA, 29 U.S.C §§ 201, et seq., and applicable regulations thereunder.

        157.    The FLSA requires covered employers, including Defendants, to compensate

 Restaurant Employees at a rate not less than one and one-half times their regular rate of pay and

 at a rate not less than one and one-half times the federal minimum wage for all hours worked in

 excess of 40 hours in a workweek.

        158.    Plaintiff and the FLSA Collective were not exempt from the requirement that

 Defendants pay them overtime under the FLSA, and they are entitled to be paid overtime by

 Defendants for all hours worked in excess of 40 hours in a workweek during the full statute of

 limitations period.

        159.    Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of failing to compensate Plaintiff and the FLSA Collective at a rate not less

 one and one-half times their regular rate of pay for all hours worked in excess of 40 hours in a

 workweek.

        160.    As a result of Defendants’ failure to compensate Plaintiff and the FLSA Collective

 at a rate not less one and one-half times their regular rate of pay for all hours worked in excess of


                                                   20
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 21 of 34 PageID #: 21




 40 hours in a workweek, Defendants have violated the FLSA and/or applicable regulations

 thereunder.

        161.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to compensate Plaintiff and the FLSA Collective in accordance with the FLSA.

        162.    Defendants’ violations of the FLSA have significantly damaged Plaintiff and the

 FLSA Collective and entitle them to recover the total amount of their unpaid wages, an additional

 equal amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                           SECOND CAUSE OF ACTION
               VIIOLATIONS OF THE FLSA: LATE PAYMENT OF WAGES
                          (On Behalf of the FLSA Collective)

        163.    Plaintiff, on behalf of himself and the FLSA Collective, hereby repeats and

 realleges the foregoing allegations as if set forth fully herein.

        164.    During the full statutory period, Plaintiff and the FLSA Collective were protected

 by the provisions of the FLSA, 29 U.S.C §§ 201, et seq., and applicable regulations thereunder.

        165.    The FLSA requires covered employers, including Defendants, to pay Restaurant

 Employees all compensation earned in a particular workweek on the regular pay day for the period

 in which such workweek ends.

        166.    Plaintiff and the FLSA Collective were not exempt from the requirement that

 Defendants timely pay them their wages.

        167.    Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of failing to pay Plaintiff and the FLSA Collective all compensation earned in

 a particular workweek on the regular pay day for the period in which such workweek ends.

        168.    As a result of Defendants’ failure to pay Plaintiff and the FLSA Collective all

 compensation earned in a particular workweek on the regular pay day for the period in which such

 workweek ends, Defendants have violated the FLSA and/or applicable regulations thereunder.


                                                   21
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 22 of 34 PageID #: 22




         169.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to compensate Plaintiff and the FLSA Collective in accordance with the FLSA.

         170.    Defendants’ violations of the FLSA have significantly damaged Plaintiff and the

 FLSA Collective and entitle them to recover the total amount of their unpaid wages, an additional

 equal amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                          THIRD CAUSE OF ACTION
           VIOLATIONS OF THE NYLL: FAILURE TO PAY MINIMUM WAGE
                          (On Behalf of the NYLL Class)

         171.    Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

         172.    During the full statutory period, Plaintiff and the NYLL Class were protected by

 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all

 applicable regulations thereunder.

         173.    The NYLL requires covered employers, including Defendants, to compensate

 Restaurant Employees at a rate not less than the applicable State minimum wage for all hours

 worked under 40 hours in a workweek.

         174.    Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants pay them minimum wages under the NYLL, and they are entitled to be paid minimum

 wages by Defendants for all hours worked under 40 hours in a workweek during the full statute of

 limitations period.

         175.    Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of failing to compensate Plaintiff and the NYLL Class at a rate not less than

 the applicable State minimum wage for all hours worked under 40 hours in a workweek.

         176.    As a result of Defendants’ failure to compensate Plaintiff and the NYLL Class at a

 rate not less than the applicable State minimum wage for all hours worked under 40 hours in a


                                                   22
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 23 of 34 PageID #: 23




 workweek, Defendants have violated the NYLL and/or applicable regulations thereunder.

         177.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to compensate Plaintiff and the NYLL Class in accordance with the NYLL.

         178.    Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover the total amount of their unpaid wages, an additional equal

 amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                        FOURTH CAUSE OF ACTION
         VIOLATIONS OF THE NYLL: FAILURE TO PAY OVERTIME WAGES
                         (On Behalf of the NYLL Class)

         179.    Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

         180.    During the full statutory period, Plaintiff and the NYLL Class were protected by

 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all

 applicable regulations thereunder.

         181.    The NYLL requires covered employers, including Defendants, to compensate

 Restaurant Employees at a rate not less than one and one-half times their regular rate of pay for all

 hours worked in excess of 40 hours in a workweek and at a rate not less than one and one-half

 times the applicable State minimum wage for all hours worked in excess of 40 hours in a

 workweek.

         182.    Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants pay them overtime under the NYLL, and they are entitled to be paid overtime by

 Defendants for all hours worked in excess of 40 hours in a workweek during the full statute of

 limitations period.

         183.    Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of failing to compensate Plaintiff and the NYLL Class at a rate not less than


                                                   23
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 24 of 34 PageID #: 24




 one and one-half times their regular rate of pay for all hours worked in excess of 40 hours in a

 workweek.

         184.    As a result of Defendants’ failure to compensate Plaintiff and the NYLL Class at a

 rate not less than one and one-half times their regular rate of pay for all hours worked in excess of

 40 hours in a workweek, Defendants have violated the NYLL and/or applicable regulations

 thereunder.

         185.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to compensate Plaintiff and the NYLL Class in accordance with the NYLL.

         186.    Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover the total amount of their unpaid wages, an additional equal

 amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                            FIFTH CAUSE OF ACTION
                VIOLATIONS OF THE NYLL: LATE PAYMENT OF WAGES
                            (On Behalf of the NYLL Class)

         187.    Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

         188.    During the full statutory period, Plaintiff and the NYLL Class were protected by

 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all

 applicable regulations thereunder.

         189.    The NYLL requires covered employers, including Defendants, to pay Restaurant

 Employees all compensation earned in a particular workweek on the regular pay day for the period

 in which such workweek ends.

         190.    Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants timely pay them their wages.

         191.    Throughout the full statute of limitations period, Defendants have engaged in a


                                                   24
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 25 of 34 PageID #: 25




 policy and practice of failing to pay Plaintiff and the NYLL Class all compensation earned in a

 particular workweek on the regular pay day for the period in which such workweek ends.

         192.    As a result of Defendants’ failure to pay Plaintiff and the NYLL Class all

 compensation earned in a particular workweek on the regular pay day for the period in which such

 workweek ends, Defendants have violated the NYLL and/or applicable regulations thereunder.

         193.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to compensate Plaintiff and the NYLL Class in accordance with the NYLL.

         194.    Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover the total amount of their unpaid wages, an additional equal

 amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                       SIXTH CAUSE OF ACTION
   VIOLATIONS OF THE NYLL: FAILURE TO PROVIDE NOTICES OF PAY RATE
                       (On Behalf of the NYLL Class)

         195.    Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

         196.    During the full statutory period, Plaintiff and the NYLL Class were protected by

 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., as well as all applicable regulations

 thereunder.

         197.    The NYLL requires covered employers, including Defendants, to provide

 Restaurant Employees, “at the time of hiring, a notice containing the following information: the

 rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

 commission, or other; allowances, if any, claimed as part of the minimum wage, including tip,

 meal, or lodging allowances; the regular pay day designated by the employer [ ]; the name of the

 employer; any ‘doing business as’ names used by the employer; the physical address of the

 employer’s main office or principal place of business, and a mailing address if different; the


                                                   25
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 26 of 34 PageID #: 26




 telephone number of the employer; plus such other information as the commissioner deems

 material and necessary,” which is commonly referred to as a Notice of Pay Rate.

          198.   Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants provide them with Notices of Pay Rate.

          199.   Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of unlawfully failing to provide Notices of Pay Rate to Plaintiff and the NYLL

 Class.

          200.   As a result of Defendants’ failure to provide Notices of Pay Rate to Plaintiff and

 the NYLL Class, Defendants have violated, inter alia, NYLL § 195.

          201.   Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to provide proper notices to Plaintiff and the NYLL Class in accordance with

 the NYLL.

          202.   Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover $50 for each work day the violation occurred, not to

 exceed $5,000, plus attorneys’ fees and costs.

                          SEVENTH CAUSE OF ACTION
            VIOLATIONS OF THE NYLL: FAILURE TO FURNISH ACCURATE
                             WAGE STATEMENTS
                           (On Behalf of the NYLL Class)

          203.   Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

          204.   During the full statutory period, Plaintiff and the NYLL Class were protected by

 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., as well as all applicable regulations

 thereunder.

          205.   The NYLL requires covered employers, including Defendants, to “furnish each



                                                   26
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 27 of 34 PageID #: 27




 employee with a statement with every payment of wages, listing the following: the dates of work

 covered by that payment of wages; name of employee; name of employer; address and phone

 number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

 week, salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed

 as part of the minimum wage; and net wages.”

         206.    Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants provide them with proper wage statements.

         207.    Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of unlawfully failing to furnish accurate wage statements to Plaintiff and the

 NYLL Class.

         208.    As a result of Defendants’ failure to furnish accurate wage statements to Plaintiff

 and the NYLL Class, Defendants have violated, inter alia, NYLL § 195.

         209.    Defendants have acted willfully and deliberately in maintaining an intentional

 practice of failing to furnish proper wage statements to Plaintiff and the NYLL Class in accordance

 with the NYLL.

         210.    Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover $250 for each work day the violation occurred, not to

 exceed $5,000, plus attorneys’ fees and costs.

                            EIGTH CAUSE OF ACTION
                  VIOLATIONS OF THE NYLL: SPREAD OF HOURS PAY
                            (On Behalf of the NYLL Class)

         211.    Plaintiff, on behalf of himself and the NYLL Class, hereby repeats and realleges

 the foregoing allegations as if set forth fully herein.

         212.    During the full statutory period, Plaintiff and the NYLL Class were protected by




                                                   27
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 28 of 34 PageID #: 28




 the provisions of the NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all

 applicable regulations thereunder, including, without limitation, the Hospitality Industry Wage

 Order, 12 N.Y.C.R.R. § 146-1.1, et seq.

           213.   The NYLL and/or applicable regulations thereunder require employers, including

 Defendants, to furnish each of their employees one additional hour of pay at the basic minimum

 wage rate on each day during which the length of the interval between the beginning and end of

 the employee’s work day, or “spread of hours,” exceeds 10 hours.

           214.   Plaintiff and the NYLL Class were not exempt from the requirement that

 Defendants provide them with spread of hours pay.

           215.   Throughout the full statute of limitations period, Defendants have engaged in a

 policy and practice of unlawfully failing to provide spread of hours pay to Plaintiff and the NYLL

 Class.

           216.   As a result of Defendants’ failure to furnish spread of hours pay to Plaintiff and the

 NYLL Class, Defendants have violated, inter alia, the NYLL and/or applicable regulations

 thereunder.

           217.   Defendants’ violations of the NYLL have significantly damaged Plaintiff and the

 NYLL Class and entitle them to recover the total amount of their unpaid wages, an additional equal

 amount in liquidated damages, prejudgment interest, and attorneys’ fees and costs.

                             NINTH CAUSE OF ACTION
              VIOLATIONS OF THE NYSHRL: DISABILITY DISCRIMINATION
                      (On Behalf of Plaintiff Jose Brito Individually)

           218.   Mr. Brito hereby repeats and reallege the foregoing allegations as if set forth fully

 herein.

           219.   During the full statutory period, Mr. Brito was protected by the provisions of the

 NYSHRL, N.Y. Exec. Law §§ 290, et seq.


                                                   28
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 29 of 34 PageID #: 29




           220.   As described above, Defendants were aware that Mr. Brito suffered from

 recognized disabilities.

           221.   By the actions described above, among others, Defendants have discriminated

 against Mr. Brito on the basis of his disabilities by, inter alia, subjecting him to a hostile work

 environment and terminating his employment.

           222.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

 violation of the NYSHRL, Mr. Brito has suffered, and continues to suffer, monetary and/or

 economic harm for which he is entitled to an award of damages.

           223.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

 violation of the NYSHRL, Mr. Brito has suffered, and continues to suffer, emotional distress for

 which he is entitled to an award of compensatory damages.

           224.   Defendants’ unlawful and discriminatory actions were intentional, done with

 malice, and/or showed a deliberate, willful, wanton, and reckless indifference to Mr. Brito’s rights

 under the NYSHRL, for which Mr. Brito is entitled to an award of punitive damages.

           225.   Mr. Brito is further entitled to an award of reasonable attorneys’ fees and costs.

                            TENTH CAUSE OF ACTION
             VIOLATIONS OF THE NYCHRL: DISABILITY DISCRIMINATION
                      (On Behalf of Plaintiff Jose Brito Individually)

           226.   Mr. Brito hereby repeats and realleges the foregoing allegations as if set forth fully

 herein.

           227.   During the full statutory period, Mr. Brito was protected by the provisions of the

 NYCHRL, N.Y.C. Admin. Code §§ 8-101, et seq.

           228.   As described above, Defendants were aware that Mr. Brito suffered from

 recognized disabilities.

           229.   By the actions described above, among others, Defendants have discriminated


                                                   29
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 30 of 34 PageID #: 30




 against Mr. Brito on the basis of his disability by, inter alia, subjecting him to a hostile work

 environment and terminating his employment.

           230.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

 violation of the NYCHRL, Mr. Brito has suffered, and continues to suffer, monetary and/or

 economic harm for which he is entitled to an award of damages.

           231.   As a direct and proximate result of Defendants’ unlawful discriminatory conduct in

 violation of the NYCHRL, Mr. Brito has suffered, and continues to suffer, emotional distress for

 which he is entitled to an award of compensatory damages.

           232.   Defendants’ unlawful and discriminatory actions were intentional, done with

 malice, and/or showed a deliberate, willful, wanton, and reckless indifference to Mr. Brito’s rights

 under the NYCHRL, for which Mr. Brito is entitled to an award of punitive damages.

           233.   Mr. Brito is further entitled to an award of reasonable attorneys’ fees and costs.

                              ELEVENTH CAUSE OF ACTION
                         VIOLATIONS OF THE FLSA: RETALIATION
                          (On Behalf of Plaintiff Jose Brito Individually)

           234.   Mr. Brito hereby repeats and realleges the foregoing allegations as if set forth fully

 herein.

           235.   During the full statutory period, Mr. Brito was protected by the provisions of the

 FLSA, 29 U.S.C §§ 201, et seq., and applicable regulations thereunder.

           236.   As set forth above, Mr. Brito complained to Defendants regarding Defendants’

 violations of the FLSA.

           237.   Defendants retaliated against Mr. Brito for his protected activity, inter alia, by

 terminating his employment immediately following his complaint.

           238.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 violation of the FLSA, Mr. Brito has suffered, and continues to suffer, monetary and/or economic


                                                   30
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 31 of 34 PageID #: 31




 harm for which he is entitled to an award of damages.

           239.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 violation of the FLSA, Mr. Brito has suffered, and continues to suffer, emotional distress for which

 he is entitled to an award of compensatory damages.

           240.   Defendants’ unlawful and retaliatory actions were intentional, done with malice,

 and/or showed a deliberate, willful, wanton, and reckless indifference to Mr. Brito’s rights under

 the FLSA, for which Mr. Brito is entitled to an award of punitive damages.

           241.   Mr. Brito is further entitled to an award of liquidated damages, prejudgment

 interest, and attorneys’ fees and costs.

                               TWELVTH CAUSE OF ACTION
                         VIOLATIONS OF THE NYLL: RETALIATION
                          (On Behalf of Plaintiff Jose Brito Individually)

           242.   Mr. Brito hereby repeats and realleges the foregoing allegations as if set forth fully

 herein.

           243.   During the full statutory period, Mr. Brito was protected by the provisions of the

 NYLL, N.Y. Lab. Law §§ 190, et seq., and 650, et seq., as well as all applicable regulations

 thereunder.

           244.   As set forth above, Mr. Brito complained to Defendants regarding Defendants’

 violations of the NYLL.

           245.   Defendants retaliated against Mr. Brito for his protected activity, inter alia, by

 terminating his employment immediately following his complaint.

           246.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

 violation of the NYLL, Mr. Brito has suffered, and continues to suffer, monetary and/or economic

 harm for which he is entitled to an award of damages.

           247.   As a direct and proximate result of Defendants’ unlawful retaliatory conduct in


                                                   31
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 32 of 34 PageID #: 32




 violation of the NYLL, Mr. Brito has suffered, and continues to suffer, emotional distress for which

 he is entitled to an award of compensatory damages.

        248.    Defendants’ unlawful and retaliatory actions were intentional, done with malice,

 and/or showed a deliberate, willful, wanton, and reckless indifference to Plaintiff’s rights under

 the NYLL, for which Mr. Brito is entitled to an award of liquidated damages.

        249.    Mr. Brito is further entitled to an award of liquidated damages, prejudgment

 interest, and attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, the FLSA Collective, and the NYLL Class,

 respectfully request that this Court:

        A.      Declare that the practices complained of herein are unlawful under applicable

 federal, State, and City law;

        B.      Grant an injunction and order permanently restraining Defendants from engaging

 in such unlawful conduct;

        C.      Declare this action to be maintainable as a collective action pursuant to 29 U.S.C.

 § 216, and direct Defendants to provide Plaintiff with a list of all members of the FLSA Collective,

 including all last known addresses, telephone numbers, and email addresses of each such person,

 so Plaintiff can give such persons notice of this action and an opportunity to make an informed

 decision about whether to participate in it;

        D.      Declare this action to be maintainable as a class action pursuant to FRCP 23, and

 direct Defendants to provide Plaintiff with a list of all members of the NYLL Class, including all

 last known addresses, telephone numbers, and email addresses of each such person, so Plaintiff

 can give such persons notice of this action and an opportunity to make an informed decision about




                                                 32
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 33 of 34 PageID #: 33




 whether to participate in it;

         E.      Designate Plaintiff Jose Brito as the representatives of the NYLL Class, and his

 counsel of record as class counsel;

         F.      Determine the damages sustained by Plaintiff and the FLSA Collective as a result

 of Defendants’ violations of the FLSA, and award those damages against Defendants and in favor

 of Plaintiff and the FLSA Collective, plus such pre-judgment and post-judgment interest as may

 be allowed by law;

         G.      Determine the damages sustained by Plaintiff and the NYLL Class as a result of

 Defendants’ violations of the NYLL, and award those damages against Defendants and in favor of

 Plaintiff and the NYLL Class, plus such pre-judgment and post-judgment interest as may be

 allowed by law;

         H.      Award Plaintiff, the FLSA Collective, and the NYLL Class an additional equal

 amount as liquidated damages because Defendants’ violations were without a good faith basis;

         I.      Award Plaintiff, the FLSA Collective, and/or the NYLL Class their reasonable

 attorneys’ fees and costs and disbursements in this action including, without limitation, any

 accountants’ or experts’ fees;

         J.      Determine the damages sustained by Plaintiff Jose Brito as a result of Defendants’

 violations of New York City and State Human Rights Law, and award those damages against

 Defendants and in favor of Plaintiff Jose Brito, plus such pre-judgment and post-judgment interest

 as may be allowed by law;

         K.      Grant Plaintiff, the FLSA Collective, and/or the NYLL Class such other and further

 relief that the Court deems just and proper.




                                                 33
Case 1:19-cv-00828-KAM-MMH Document 1 Filed 02/12/19 Page 34 of 34 PageID #: 34




                                  DEMAND FOR JURY TRIAL

        Plaintiff, on behalf of himself, the FLSA Collective, and the NYLL Class, hereby demands

 a trial by jury on all issues of fact and damages.

 Dated: February 11, 2019                       FARUQI & FARUQI, LLP

                                                By: /s/ Innessa M. Huot         _
                                                   Innessa Melamed Huot
                                                   Alex J. Hartzband
                                                   Patrick J. Collopy
                                                   685 Third Avenue, 26th Floor
                                                   New York, New York 10017
                                                   Tel: 212-983-9330
                                                   Fax: 212-983-9331
                                                   ihuot@faruqilaw.com
                                                   ahartzband@faruqilaw.com
                                                   pcollopy@faruqilaw.com

                                                COMMUNITY DEVELOPMENT PROJECT
                                                URBAN JUSTICE CENTER

                                                By: _/s/ Jeffrey L. Olshansky______
                                                    Jeffrey L. Olshansky
                                                    S. Tito Sinha
                                                    123 William St, 16th Floor
                                                    New York, NY 10038
                                                    Phone: (646) 923-8315
                                                    Fax: (212) 533-4598
                                                    jolshansky@urbanjustice.org
                                                    tsinha@urbanjustice.org


                                                Attorneys for Plaintiff, the Proposed FLSA
                                                Collective, and the Proposed NYLL Class




                                                  34
